Case 7:19-cr-00434-VB Document1 Filed 06/12/19 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

So
UNITED STATES OF AMERICA INFORMATION
- ven : ag cr. 434 (ve)
PATRYCJUA WOJTOWILCZ,
Defendant. :
~ 2 ee _ 3
COUNT ONE

(Conspiracy to Commit Wire Fraud)

The United States Attorney charges:

1, At all times relevant to this Information, PATRYCJA
WOJTOWIC4Z, the defendant, was an employee of a consumer products
testing laboratory (the “Laboratory”) in Rockland County, New
York. The Laboratory tested the efficacy and safety of cosmetics,
sunscreens and other products on specified numbers of volunteer
panelists in exchange for fees paid by consumer products companies
(the “Laboratory’s Customers”).

2. From at least in or about 2007 through in or about April
2017, PATRYCJA WOJTOWICZ, the defendant, and other employees of
the Laboratory tested products on materially lower numbers of
panelists than the numbers specified by the Laboratory’s
Customers. WOJTOWIC4Z and other Laboratory employees then falsely
represented to the Laboratory’s Customers that they had tested the

products on the number of panelists specified by the Laboratory’s

 
Case 7:19-cr-00434-VB Document1 Filed 06/12/19 Page 2 of 6

Customers. WOJTOWICZ and other Laboratory employees also made
materialiy false and misleading statements about the results of
the tests to the Laboratory’s Customers.

3. From at least in or about 2007 through in or about April
2017, in the Southern District of New York and elsewhere, PATRYCJA
WOJTOWILCZ, the defendant, and others known and unknown, willfully
and knowingly did combine, conspire, confederate, and agree
together and with each other to commit wire fraud, in violation of
Title 18, United States Code, Section 1343.

4. It was a part and an object of the conspiracy that
PATRYCJA WOJTOWICZ, the defendant, and others known and unknown,
willfully and knowingly, having devised and intending to devise a
scheme and artifice to defraud and for obtaining money and property
by means of false and fraudulent pretenses, representations, and
promises as described in paragraph 2 of this Information, would
and did transmit and cause to be transmitted by means of wire,
radio, and television communication in interstate and foreign
commerce, writings, signs, signals, pictures, and sounds for the
purpose of executing such scheme and artifice, to wit, WOJTOWIC2
and other Laboratory employees sent the Laboratory’s reports
containing the false information described in paragraph 2 of this

Information to the Laboratory's Customers via interstate email

 

 
Case 7:19-cr-00434-VB Document1 Filed 06/12/19 Page 3 of 6

communications, in violation of Title 18, United States Code,
Section 1343.
(Title 18, United States Code, Section 1349).

COUNT TWO
(Wire Fraud)

The United States Attorney further charges:

5. The allegations contained in paragraphs 1 and 2 of Count
One of this Information are repeated and realleged as if fully set
forth herein.

6. From at least in or about 2007 through in or about April
2017, in the Southern District of New York and elsewhere, PATRYCJA
WOJTOWICZ, the defendant, willfully and knowingly, having devised
and intending to devise a scheme and artifice to defraud and for
obtaining money and property by means of false and fraudulent
pretenses, representations, and promises as described in paragraph
2? of this Information, did transmit and cause to be transmitted by
means of wire, radio, and television communication in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, to
wit, WOJTOWLCZ% and other Laboratory employees sent the

Laboratory’s reports containing the false information described in

 

 
Case 7:19-cr-00434-VB Document1 Filed 06/12/19 Page 4 of 6

paragraph 2 of this Information to the Laboratory’s Customers via
interstate email communications.
(Title 18, United States Code, Sections, 1343 and 2).

FORFEITURE ALLEGATION

 

7. As a result of committing the offenses alleged in Counts
One and Two of this Information, PATRYCJA WOJTOWICZ, the defendant,
shall forfeit to the United States, pursuant to Title 18, United

States Code, Section 981{(a) (1) (C) and Title 28 United States Code,

 

Section 246l{c), any and all property, real and personal, that
constitutes or is derived from proceeds traceable to the commission
of said offenses, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of said offenses.

SUBSTITUTE ASSET PROVESTION

 

8. If any of the above-described forfeitable property, as
a result of any act or omission of the defendant:
a. cannot be located upon the exercise of due diligence;
b. has been transferred or sold to, or deposited with,

a third party;

c. has been placed beyond the jurisdiction of the court;
d. has been substantially diminished in value; or
e. has been commingled with other property which cannot

be divided without difficulty;

it is the intent of the United States, pursuant to Title 21, United
Case 7:19-cr-00434-VB Document1 Filed 06/12/19 Page 5 of 6

States Code, Section 853(p} and Title 28, United States Code, Section
2461(c), to seek forfeiture of any other property of the defendant
up to the value of the forfeitable property described above.

(Title 18, United States Code, Section 981; Title 21, United

States Code, Section 853; and Title 28, United States Code,
Section 2461.)

* f ‘
/ SL el L. v beaver

GEOFFREY | S, BERMAN
United States Attorney

 

 
Case 7:19-cr-00434-VB Document1 Filed 06/12/19 Page 6 of 6

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

Vv.

PATRYCJA WOJTOWICZ,

Defendant.

 

INFORMATION

(18 U.S.C. §$§ 1349 and 1343)

GEOFFREY S. BERMAN
United States Attorney

 

 

 

 
